Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered April 21, 2004, convicting her of gang assault in the first degree, gang assault in the second degree, and assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of gang assault in the first and second degrees beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CEL 470.15 [5]).
The County Court properly refused to admit the unsworn statements made by the defendant’s boyfriend admitting to causing the complainant’s injuries. There was insufficient evidence to assure the trustworthiness and reliability of these out-of-court statements (see People v Shortridge, 65 NY2d 309 [1985]; People v Linyear, 25 AD3d 811 [2006], lv denied 6 NY3d *796835 [2006]; People v Cruz, 144 AD2d 686 [1988]). Therefore, the confessions did not qualify as declarations against penal interest, and were inadmissible hearsay (see People v Settles, 46 NY2d 154 [1978]).
The defendant’s remaining contention is unpreserved for appellate review. Miller, J.P., Goldstein, Spolzino and Dillon, JJ., concur.